Citation Nr: 1111464	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include status post total knee replacement.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 1948 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for total right knee replacement (to include right knee pain and swelling).

When this matter was initially before the Board in August 2009, the Board remanded the Veteran's claim for additional development and in November 2009 denied the claim of service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 24, 2010 Order, granted the parties' Joint Motion for remand, setting aside that portion of the Board's November 2009 decision that found that the Veteran was not entitled to service connection for a right knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.

In the Joint Motion accompanying the November 2010 Court Order, the parties agreed that the Board's discussion of the adequacy of a February 2007 VA examination was inadequate.  Specifically, the Joint Motion noted that the Board relied on a February 2007 VA examination report, in which the examiner noted, but did not discuss, a 1953 x-ray report of the Veteran's right knee, and that the examiner's rationale for his opinion that the Veteran has developed osteoarthritis in both knees and never had complaints during service regarding his left knee has an unclear meaning.  It is unclear from the Joint Motion whether the Board failed to properly discuss the adequacy of the February 2007 VA examination and opinion or whether, as implied by the Joint Motion, the February 2007 VA examination itself is inadequate.  

Regardless, to expedite the eventual disposition of the Veteran's claim, the Board will remand his service connection claim to the RO to obtain a new VA examination and opinion regarding the nature and etiology of his claimed right knee disability.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed right knee disability, to include status post total knee replacement.  As to any and all current right knee disabilities identified, the examiner is to provide an opinion as to whether it is at least as likely as not that they had their onset during, or are otherwise related to, service.   

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note and discuss the Veteran's STRs, including those dated in April 1952 and August 1953, and the September 1953 separation examination.  The examiner must also note and discuss medical articles the Veteran submitted.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


